 

PROMISSORY NOTE ("NOTE") - 10% SIMPLE INTEREST

 

 

$60012/23/2019





For VALUE RECEIVED, Pine Hills, Inc. ("Borrower") promises to pay to BST
Partners ("Lender") the principal sum of $600 with accrued simple interest at
the rate of 10% percent per annum on the balance. The said principal and accrued
interest shall be payable in lawful money of the United States of America on
December 23, 2020. This Note may be prepaid in whole or in part at any time
without premium or penalty. The Borrower hereby waives any notice of the
transfer of this Note by the Lender or by any subsequent holder of this Note,
agrees to remain bound by the terms or this Note subsequent to any transfer, and
agrees that the terms of this Note may be fully enforced by any subsequent
holder of this Note. All terms and conditions of this Note shall be interpreted
under the laws of the state of California and venue shall be the state of
California.

 

 

Pine Hills, Inc. - Borrower

 

/s/Heather Cassady

Chief Executive Officer

 

 

Accepted By:

/s/David R. Koos

David R. Koos Chairman & CEO

